Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Terminal Disclaimer
The terminal disclaimer filed December 14, 2021 was approved on December 16, 2021 thereby obviating all of the outstanding nonstatutory double patenting rejections.
Allowable Subject Matter
Claims 1-14 have been allowed.
The following is an examiner’s statement of reasons for allowance. In combination with the other limitations nothing in the prior art of record teaches, suggests, or discloses:
Re 1-6: in claim 1, “a reflector having a face angled relative to a primary direction of the SSL device by a first angle φ, wherein the face has an edge proximate to a front of the SSL device; a solid state emitter (SSE) angled relative to the primary direction by a second angle θ and angled relative to the face of the reflector by a third angle α, wherein a sum of α and θ is about equal to φ, wherein light emitted from a first edge of the SSE is directed towards the edge of the reflector, and wherein light emitted from a second edge of the SSE opposite the first edge is reflected by the face of the reflector towards the first edge of the SSE.”

Re 7-14: a reflector having a first face and a second face, each of the first and second faces angled relative to a primary direction of the SSL device by a first angle φ, each of the first and second faces having an edge proximate to a front of the SSL device; first and second solid state emitters (SSEs), each angled relative to the primary direction by a second angle θ and angled relative to a corresponding one of the first and second faces of the reflector by a third angle α, wherein a sum of α and θ is about equal to φ, wherein light emitted from a first edge of the first SSE is directed towards the edge of the corresponding first reflector, wherein light emitted from a first edge of the second SSE is directed towards the edge of the corresponding second reflector, wherein light emitted from a second edge of the first SSE opposite the first edge thereof is reflected by the first face towards the first edge of the first SSE, and wherein light emitted from a second edge of the second SSE opposite the first edge thereof is reflected by the second face towards the first edge of the second SSE.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERALD J SUFLETA II whose telephone number is (571)272-4279. The examiner can normally be reached M-F 9AM-6PM EDT/EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on (571) 272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GERALD J. SUFLETA II
Primary Examiner
Art Unit 2875



/GERALD J SUFLETA II/Primary Examiner, Art Unit 2875